                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

CRAIG L. WASHINGTON,                        *
                                            *
            Plaintiff,                      *
v.                                          *         No. 4:18CV00734-SWW
                                            *
PULASKI COUNTY REGIONAL                 *
DETENTION FACILITY; et al.,                 *
                                            *
            Defendants.                     *

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      IT IS SO ORDERED this 26th day of December, 2018.


                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
